DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application/Amendment/Claims
Claims 1-13, filed 3 March 2020, are pending and are the subject of the present Official action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is representative of the claimed invention, and recites a replication-competent vesicular stomatitis virus comprising an RNA molecule, wherein said RNA molecule comprises a nucleic acid sequence that is a template for a positive sense transcript encoding a VSV N polypeptide, a nucleic acid sequence that is a template for a positive sense transcript encoding a VSV P polypeptide, a nucleic acid sequence that is a template for a positive sense transcript encoding a VSV M polypeptide, a nucleic acid sequence that is a template for a positive sense transcript encoding a Paramyxovirus F polypeptide, a nucleic acid sequence that is a template for a positive sense transcript encoding a Paramyxovirus H polypeptide, and a nucleic acid sequence that is a template for a positive sense transcript encoding a VSV L polypeptide, wherein said RNA molecule lacks a nucleic acid sequence that is a template for a positive sense transcript encoding a functional VSV G polypeptide. The Paramyxovirus H polypeptide may comprise Y481A and R533A amino acid substitutions with respect to a wild-type measles virus H polypeptide. The Paramyxovirus H polypeptide may comprise an amino acid sequence of a single chain antibody directed to EGFR, αFR, or PSMA. The virus may further comprise a template for a positive sense transcript encoding a NIS. Further independent claims are drawn to compositions comprising the subject virus, and to the nucleic acid molecule per se that comprises the pseudotyped virus. The NIS polypeptide may be a human NIS polypeptide.
Measles is well-known in the art to be uniquely and highly contagious in humans. The specification as filed does not provide sufficient guidance or examples that would enable a skilled artisan to use the disclosed compounds or methods of using a hybrid VSV that comprises F and H polypeptides from any species of the Paramyxovirus family as claimed, other than the measles virus (MV).  Additionally, a person skilled in the art would recognize that assessing the probability of achieving a treatment effect using heretofore uncharacterized polypeptides such as those from a hybrid VSV that comprises F and H polypeptides from any non-MV species of the Paramyxovirus family would be highly unpredictable. 
This is particularly true in view of the lack of guidance in the specification and known unpredictability associated with the use of polypeptides that are entirely uncharacterized other than by having undefined homology to other polypeptides expressed by non-MV members of the Paramyxovirus family (e.g. other non-MV F and H polypeptides).  The specification teaches that VSV could be pseudotyped to express MV-F and MV-H polypeptides, and that such hybrid viruses could be further modified to bear a single chain antibody. The hybrid virus could attach to and enter cells expressing CD46 and SLAM (i.e. MV receptors) both in vivo and in vitro. The hybrid viruses are disclosed as safe and efficacious, and capable of spreading in solid tumors. The specification presents evidence that the hybrid virus has the same tropism as MV, but looks and behaves like VSV. Evidence is also presented that the hybrid virus is perhaps more potent than unmodified MV in vitro, is not neurovirulent, and is highly active against Myeloma in mice in vivo. However, it is emphasized that no experimental data regarding VSV hybrids containing any other (i.e. non-MV) Paramyxovirus polypeptides is presented in the instant specification, and that entry of MV into cells is species specific.
Furthermore, the prior art appears to be entirely silent as to making and using a hybrid VSV that comprises F and H polypeptides from any non-MV Paramyxovirus. There is no apparent evidence of record to suggest that a hybrid VSV that comprises F and H polypeptides from any other Paramyxovirus species would have the disclosed function of a cancer treating effect that VSV/MV(FH) hybrids have. Thus, the combination of the specification and the prior art fails to provide any sufficient guidance which resolves the lack of predictability in the art associated with making and using a hybrid VSV that comprises F and H polypeptides from any non-MV Paramyxovirus. Amendment to recite that the Paramyxovirus F and H polypeptides are MV F and H polypeptides would be remedial.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-4, 6-9 and 11 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Ayala-Breton et al. (“Ayala-Breton”; Human Gene Therapy 2012, 23:484-491, first published online in December 2011; applicant’s IDS). While the printed publication date of this reference occurs after the filing of the provisional application to which the instant application claims priority to, the printed publication was published online on December 15, 2011 (see final line of reference), which is prior to applicant’s earliest filing date. 
The claimed invention is drawn to a replication-competent vesicular stomatitis virus, and compositions comprising an RNA molecule and nucleic acids thereof, wherein said RNA/nucleic acid molecule comprises a nucleic acid sequence that is a template for a positive sense transcript encoding a VSV N polypeptide, a nucleic acid sequence that is a template for a positive sense transcript encoding a VSV P polypeptide, a nucleic acid sequence that is a template for a positive sense transcript encoding a VSV M polypeptide, a nucleic acid sequence that is a template for a positive sense transcript encoding a Paramyxovirus F polypeptide, a nucleic acid sequence that is a template for a positive sense transcript encoding a Paramyxovirus H polypeptide, and a nucleic acid sequence that is a template for a positive sense transcript encoding a VSV L polypeptide, wherein said RNA molecule lacks a nucleic acid sequence that is a template for a positive sense transcript encoding a functional VSV G polypeptide. The Paramyxovirus H polypeptide may comprise Y481A and R533A amino acid substitutions with respect to a wild-type measles virus H polypeptide. The Paramyxovirus H polypeptide may comprise an amino acid sequence of a single chain antibody directed to EGFR, αFR, or PSMA. 
Ayala-Breton teaches a VSV deleted of its glycoprotein gene (VSVΔG), and which was pseudotyped with measles virus (MV)-F and MV-H displaying single-chain antibodies (scFv) specific for epidermal growth factor receptor (EGFR), folate receptor (FR), or prostate membrane-specific antigen (PSMA). Ayala-Breton also teaches the use of a measles pseudotyped VSV encoding a mutated MV-H protein, with two point mutations, Y481A and R533A. See Materials and Methods. The invention is thus anticipated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,610,553. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are virtually identical to the patented claims, differing only in that the issued claims recite Morbillivirus F and H polypeptides. Since Morbillivirus is a genus of the instantly recited family Paramyxovirus, the issued claims are merely a slightly more specific version of the instantly recited claims, and would thus anticipate the instant claims were the issued claims available as prior art. The claims are patentably indistinct therefore.

Claim 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,861,668. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are virtually identical to the patented claims, differing only in that the issued claims recite Measles virus F and H polypeptides. Since Measles are a species of Paramyxovirus, the issued claims are merely a slightly more specific version of the instantly recited claims, and would thus anticipate the instant claims were the issued claims available as prior art. The claims are patentably indistinct therefore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633